UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1423



CLARENCE B. ROSS, SR.,

                                              Plaintiff - Appellant,

          versus


CITY OF ANNAPOLIS; ALFRED A. HOPKINS, Former
Mayor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-268-CCB)


Submitted:   September 25, 2001           Decided:   October 10, 2001


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence B. Ross, Sr., Appellant Pro Se.  Paul Garvey Goetzke,
COUNCIL, BARADEL, KOSMERL & NOLAN, P.A., Annapolis, Maryland;
Elissa Doe Levan, MILES & STOCKBRIDGE, Columbia, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence B. Ross, Sr., appeals the district court’s order

granting summary judgment in favor of his former employer in this

action alleging violations of Title VII of the Civil Rights Act of

1964, as amended, and the Age Discrimination in Employment Act. We

have reviewed the record, Ross’ informal appellate brief, the

district court’s order, the transcript of the hearing on the motion

for summary judgment, and find no reversible error.     Because Ross

failed to challenge on appeal the district court’s reasoning

relating to the denial of a promotion, he has not preserved this

issue for our review.       4th Cir. R. 34(b).   With regard to his

claims relating to his discharge, we agree with the district court

that Ross failed to show that the reason for his discharge was

pretextual. We also decline to consider the claims Ross raises for

the first time on appeal.    See First Va. Banks, Inc. v. BP Explora-

tion & Oil Inc., 206 F.3d 404, 407 n.1 (4th Cir. 2000) (declining

to consider issues raised for first time on appeal).    Accordingly,

we affirm on the reasoning of the district court.    Ross v. City of

Annapolis, No. CA-99-268-CCB (D. Md. filed Feb. 22, 2001; entered

Feb. 23, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED


                                   2